                          Case 2:20-cv-00631-TLN-AC Document 12 Filed 08/06/20 Page 1 of 2


                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8                       UNITED STATES DISTRICT COURT
                     9                      EASTERN DISTRICT OF CALIFORNIA
                 10
                 11      MICHAEL BLEVINS and                     CASE NO. 2:20-cv-00631-TLN-AC
                 12      FERNANDO GIRON, individuals, on
                         behalf of the State of California, as
                 13      private attorneys general and on        ORDER GRANTING STIPULATION
                         behalf of a class of all similarly      TO STAY ACTION PENDING
                 14                                              MEDIATION
                         situated,
                 15
                 16                        Plaintiffs,
                         v.
                 17
                 18      MOTEL 6 OPERATING L.P.; and
                         G6 HOSPITALITY LLC.,
                 19
                 20                       Defendants.

                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)
  WWW.DLAPIPER.COM


                                    ORDER GRANTING STIPULATION TO STAY ACTION PENDING MEDIATION
                          Case 2:20-cv-00631-TLN-AC Document 12 Filed 08/06/20 Page 2 of 2


                     1            The Court, having considered the Stipulation of Plaintiffs MICHAEL
                     2   BLEVINS and FERNANDO GIRON (collectively, “Plaintiffs”) and Defendants
                     3   MOTEL 6 OPERATING L.P. (“Motel 6”) and G6 HOSPITALITY LLC (“G6
                     4   Hospitality”) (collectively, “Defendants”) (collectively, the “Parties”) and the
                     5   finding good cause appearing for the Parties’ joint request, now enters the following
                     6   order:
                     7            1.    The above-captioned action and all further proceedings are hereby
                     8                  stayed in their entirety pending the mediation scheduled for
                     9                  November 11, 2020, with Jay Gandhi;
                 10               2.    No party is waiving any rights or arguments otherwise available,
                 11                     including the right to move for or oppose a motion to compel
                 12                     arbitration, as a result of this stay;
                 13               3.    The Parties shall inform the Court of the outcome of that mediation
                 14                     within 30 days of its resolution; and
                 15               4.    The stay of the above-captioned action shall be in place until lifted by
                 16                     the Court. Should the mediation prove unsuccessful, the Parties will file
                 17                     a joint request for the Court to lift the stay within 30 days of the
                 18                     mediation.
                 19               IT IS SO ORDERED.
                 20
                 21
                 22      DATED: August 5, 2020
                                                                                 Troy L. Nunley
                 23                                                              United States District Judge
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)
  WWW.DLAPIPER.COM                                                     -2-
                                       ORDER GRANTING STIPULATION TO STAY ACTION PENDING MEDIATION
